WIGGINTON, Judge.
We affirm appellant’s judgment of conviction and sentence for sale of cocaine and possession with intent to sell cocaine. We need not reach appellant’s point charging that section 775.084, Florida Statutes, as amended by Chapter 89-280, Laws of Florida, is unconstitutional for impermissibly embracing more than one subject since appellant could have been habitualized under the pre-amendment statute as well. See King v. State, 585 So.2d 1199 (Fla. 1st DCA 1991); Wright v. State, 579 So.2d 418 (Fla. 4th DCA 1991).
AFFIRMED.
ERVIN and SHIVERS, JJ., concur.